The defendant’s petition for certification for appeal from the Appellate Court, 80 Conn. App. 1 (AC 23084), is granted, limited to the following issues:
“1. Did the Appellate Court properly reverse the judgment of the trial court, which found the parties to the arbitration jointly waived, by conduct or agreement, the deadline for rendering a decision by their conduct?
“2. Did the Appellate Court properly reverse the judgment of the trial court, which found that the plaintiff had waived its right to claim the award was untimely?”